DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of Species VI (Figures 3A-3B) in the reply filed on September 23, 2021, is acknowledged.
Claims 13, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species of the non-pinching valve, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 23, 2021.
Applicant identified claims 1-12, 14, 15, and 18-20 as encompassing elected Species VI (Figures 3A-3B); however, the features of claim 15 are not directed to elected Species VI (Figures 3A-3B). Figures 3A-3B do not disclose said slidable cover is further configured to rotate axially with respect to said flow of fluid (claim 15). Thus, Examiner withdraws claim 15 from examination for not being directed to elected Species VI (Figures 3A-3B).
Currently, claims 1-12, 14, and 18-20 are under examination.

Claim Objections
Claims 7, 9, 14, and 19 are objected to because of the following informalities:  
	In regards to claim 7, line 2, “configure” should be changed to “configured”.
	In regards to claim 9, line 2, “fluid” should be changed to “a fluid”.

	In regards to claim 19, line 2, “configure” should be changed to “configured”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Durrum (US 4,365,943).
	In regards to claim 1, Durrum teaches a pump segment frame system (Figures 1-5) comprising: 
a pump segment frame (one of tube holders 62) comprising a first distal end (at one of clamps 66) and a second distal end (at one of clamps 64), wherein a pump segment (one of tubes 74) is attached to said first distal end and said second distal end for preventing said pump segment from stretching (Figures 1 and 4)
a visual placement indicator (one of locking screws 84) configured for facilitating in a proper placement of said pump segment frame in a housing of a pump (Figures 1 and 4)

	In regards to claim 3, Durrum teaches a non-pinching valve (check valve 90) disposed at said first distal end and configured to be disposed in said housing and to control a flow of a fluid without requiring pinching of a tube (one of tubes 74) (Figure 4), wherein said tube is releasably attached to said non-pinching valve (Figure 4).  
	In regards to claim 4, Durrum teaches a pumping platen (portion of one of tube holders 62 between clamps 66 and 64) disposed between said first distal end and said second distal end of said pump segment frame (Figure 4).  
	In regards to claim 5, Durrum teaches wherein said pump segment frame is disposed between a valve housing (one of clamps 66) and a valve handle (one of locking screws 86) (Figure 4).
	In regards to claim 6, Durrum teaches a first pump segment interface (one of clamps 66) configured to receive a first distal end of said pump segment; and a second pump segment interface (one of clamps 64) configured to receive a second distal end of said pump segment (Figure 4). 
	 In regards to claim 8, Durrum teaches wherein said visual placement indicator comprises: a protrusion (one of locking screws 84) corresponding to an indention in said housing (Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durrum, as applied to claim 1 above, and further in view of Borsanyi et al (US 4,493,706).
	In regards to claim 7, Durrum is silent about a pump segment view window configure for viewing said pump segment during operation of said pump. Borsanyi et al teaches a pump segment frame system (Figures 1-9) comprising a pump segment view window (portion of platen 43 and portion of facing 44 having sufficient transparency) configure for viewing a pump segment (tube 12) during operation of a pump (column 8, lines 49-61). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system, of Durrum, with a pump segment view window, as taught by Borsanyi et al, as such will permit a user or operator to view the movement of fluid therethrough the pump segment (column 8, lines 49-53).

Claims 9-12, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durrum, and further in view of Wang et al (US 2011/0071465).
	In regards to claim 9, Durrum teaches a pumping system (Figures 1-5) comprising: 
a pump (multichannel pump having roller 36) configured for pumping fluid (column 2, lines 65-66)
a pump segment (one of tubes 74) configured for conveying said fluid based on compression of said pump segment generated by said pump (Figure 4)
a pump segment frame (one of tube holders 62) comprising: 
a first distal end (at one of clamps 66) and a second distal end (at one of clamps 64), wherein said pump segment is attached to said first distal end and said second distal end for preventing said pump segment from stretching (Figures 1 and 4)
a visual placement indicator (one of locking screws 84) configured for facilitating in a proper placement of said pump segment frame in said housing (Figures 1 and 4)
a non-pinching valve (check valve 90) configured to be disposed in said housing and to control a flow of said fluid without requiring pinching of a tube (one of tubes 74) (Figure 4)
Durrum is silent about whether the pump is specifically configured for pumping fluid in a medical environment, said pump comprising a door for access within a housing of said pump. Wang et al teaches a pumping system (Figure 10) comprising a pump (cycler 14) configured for pumping fluid in a medical environment (paragraphs [0139][0141]), said pump comprising a door (door 141) for access within a housing (housing 82) of said pump. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the pump, of the system of Durrum, to be configured for pumping fluid in a medical environment, as taught by Wang et al, as such will allow for performing peritoneal dialysis by the periodic infusion of sterile aqueous solution (called peritoneal dialysis solution, or dialysate) into the peritoneal cavity of a patient, wherein diffusion and osmosis exchanges take place between the solution and the bloodstream across the natural body membranes, wherein these exchanges transfer waste products to the dialysate that the kidneys normally excrete, wherein the waste products typically consist of solutes like sodium and chloride ions, and other compounds 
	In regards to claim 10, in the modified system of Durrum and Wang et al, Durrum teaches wherein said pump comprises: an infusion pump (column 4, lines 60-66).
	In regards to claim 11, in the modified system of Durrum and Wang et al, Durrum is silent about wherein said non-pinching valve is actuated into an open position when said door is in a closed position. Wang et al teaches wherein a valve (occluder stop 29 and occluder 147) is actuated into an open position when said door is in a closed position (Upon closing of door 141… Generally, the occluder 147 may allow flow through the lines 34, 28, and 26 when the cycler is operating (and operating properly) (paragraph [0173]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify said non-pinching valve, of the modified system of Durrum and Wang et al, to be actuated into an open position when said door is in a closed position, as taught by Wang et al, as such will allow flow through the pump segment when the pump is operating (and operating properly) (paragraph [0173]).
	In regards to claim 12, in the modified system of Durrum and Wang et al, Durrum is silent about wherein said non-pinching valve is actuated into a closed position when said door is in an open position. And Wang et al does not teach wherein said valve is actuated into a closed position when said door is in an open position. But it would have been obvious to a person 
	In regards to claim 18, in the modified system of Durrum and Wang et al, Durrum teaches wherein said pump segment frame further comprises: a pumping platen (portion of one of tube holders 62 between clamps 66 and 64) disposed between said first distal end and said second distal end of said pump segment frame (Figure 4).  
	In regards to claim 20, in the modified system of Durrum and Wang et al, Durrum teaches wherein said non-pinching valve is disposed at said first distal end of said pump segment frame (Figure 4).  

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durrum and Wang et al, as applied to claim 9 above, and further in view of Page (GB 117,997).
	In regards to claim 14, in the modified system of Durrum and Wang et al, Durrum teaches wherein said non-pinching valve further comprises: a housing (one of clamps 66) comprising a first port (at bottom side of one of clamps 66) and a second port (at top side of one of clamps 66); however, Durrum does not teach a slidable cover configured for controlling flow of fluid through said first port and said second port, wherein said slidable cover is slidably disposed over said first port and said second port, wherein said slidable cover comprises: a fluid flow channel configured to allow said fluid to flow through said first and said second port when said channel is disposed over said first port and said second port. Page teaches a pumping system (Figures 1-3) wherein a non-pinching valve (Figures 1-3) comprises: a housing (disc or plate 1 .

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durrum and Wang et al, as applied to claim 9 above, and further in view of Borsanyi et al.
	In regards to claim 19, in the modified system of Durrum and Wang et al, Durrum is silent about wherein said pump segment frame further comprises: a pump segment view window configure for viewing said pump segment during operation of said pump. Borsanyi et al teaches a pumping system (Figures 1-9) wherein a pump segment frame (platen 43 and facing 44) comprises: a pump segment view window (portion of platen 43 and portion of facing 44 having sufficient transparency) configure for viewing a pump segment (tube 12) during operation of a pump (column 8, lines 49-61). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the pump segment frame, of the modified system of Durrum and Wang et al, with a pump segment view window, as taught by Borsanyi et 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783